Citation Nr: 9909263	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  95-20 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection of an 
organic stomach disorder.

2.  Entitlement to service connection of an organic stomach 
disorder secondary to service-connected pes planus.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
an organic stomach disorder.


REPRESENTATION           

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel


INTRODUCTION

The veteran had active service from December 1964 to December 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1994 action by the Newark, New Jersey 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which informed the veteran that new and material 
evidence was needed to reopen his previously denied claim for 
service connection for an organic stomach disorder.  A 
hearing officer's decision in October 1995 denied service 
connection of a stomach disorder secondary to service-
connected pes planus, and a rating decision in May 1998 
denied compensation under 38 U.S.C.A. § 1151 for a stomach 
disorder secondary to medication for pes planus.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A rating decision in December 1967 denied the veteran's 
claim of service connection of an organic stomach disorder.  
The veteran was informed of the decision and did not perfect 
an appeal.  

3.  The evidence introduced into the record since December 
1967 does not bear directly and substantially upon the 
specific matter under consideration, and is not, by itself or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The claim of service connection of an organic stomach 
disorder as secondary to service-connected pes planus is not 
plausible under the law.

5. The claim of entitlement to 38 U.S.C.A. § 1151 benefits 
for an organic stomach disorder is not plausible under the 
law.


CONCLUSIONS OF LAW

1.  Evidence received since the December 1967 denial by the 
RO of a claim of entitlement to service connection of an 
organic stomach disorder is not new and material, and the 
claim may not be reopened.  38 U.S.C.A. §§ 5107(b), 5108 
(West 1991); 38 C.F.R. §§ 3.102, 3.156(a) (1998).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection of an organic stomach 
disorder as secondary to service-connected pes planus.  38 
U.S.C.A. § 5107(a) (West 1991).   

3.  The veteran has not submitted a well-grounded claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for an 
organic stomach disorder.  38 U.S.C.A. §  5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed an original application for compensation or 
pension in September 1967 seeking service connection of a 
stomach condition.  He did not cite any postservice 
treatment.

Rating decision in December 1967 denied service connection of 
an organic stomach condition (alleged).  The RO noted that it 
had reviewed service medical records, which showed complaint 
of symptoms referable to the stomach but no definitive 
diagnosis of a stomach disorder, and a report of VA 
examination in October 1967, which showed complaint of 
symptoms referable to the stomach but no localized tenderness 
or rigidity and a normal gastrointestinal (GI) series.  We 
note that, at VA examination in October 1967, the veteran did 
not cite any postservice treatment.

We also note that, at a VA examination in January 1968, 
conducted in relation to an unrelated claim, the veteran 
reported he purchased medicine at pharmacies to ease an ill 
stomach.  He did not cite any postservice treatment for a 
stomach disorder.

Rating decision in March 1968 granted service connection of 
pes planus.  The evaluation of the service-connected pes 
planus varied over the years and, with each evaluation, 
additional medical records and reports were associated with 
the file.  The pes planus is currently evaluated as 30 
percent disabling.  

In a statement submitted in October 1994, the veteran 
reported the existence of numerous disorders, including a 
stomach condition.

In a letter to the veteran in November 1994, the RO advised 
that the claim regarding a stomach condition was denied.  The 
RO advised that in order to reopen the previously denied 
claim of service connection of an organic stomach disorder, 
the veteran had to submit new and material evidence showing 
that the condition was incurred in or aggravated during 
service.  It is this action that the veteran has appealed.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in September 1995.  He stated that after 
service, in 1967 and 1968, he was treated at a VA facility, 
located at the Newark RO, for various complaints, including 
symptoms referable to the stomach.  He said that testing was 
done but he was not given a diagnosis.  He said that 
treatment continued through the present time.  He said that 
he was told, in 1994, by physician at the VA Hospital in East 
Orange, NJ, that he had a compulsive ulcerated stomach 
condition brought on by long term consumption of painkillers 
and mixing them with other medications.  The veteran stated 
that the symptoms he currently had were the same as those 
that began in service.  

He also stated at his hearing that he had had bleeding in his 
stomach since approximately 1993.  He was again asked whether 
a doctor had told him that his stomach problems were related 
to medication, and he said yes, that in the early part of 
1995, a doctor in the GI series department told him so.  He 
said he had also been told that worrying can cause stomach 
problems.  He was referred to the psychology department and 
was currently being seen there at least weekly.  He then said 
that he had his stomach problems before his psychological 
issues came along.  

The hearing officer noted, and the veteran's representative 
agreed, that the veteran was presenting two basic theories of 
service connection, a direct basis theory, and a theory that 
service connection is warranted secondary to medication.  
With respect to direct service connection, the veteran's 
representative stated that attempts to obtain records of the 
reported VA treatment in 1967 were unsuccessful.  The 
representative also referred to a July 1994 upper GI series 
report.  The veteran stated that he currently took Tylenol 
and at least 15 other medications.  The veteran's 
representative requested of the hearing officer that VA 
request historic records of the outpatient clinic at the 
Newark RO.

Records of VAMC East Orange, dated from February 1993 to July 
1998, were received as part of the current claim to reopen.  
They reflect treatment for multiple disorders.  A July 1994 
report of upper GI series indicates there was a questionable 
flat two centimeter filling defect in the mid esophagus.  
There was a moderate size sliding hiatal hernia.  There was 
no reflux.  The findings were otherwise unremarkable.  The 
records include, in addition to clinical treatment records, 
lists of medications prescribed to the veteran.

As previously mentioned, the hearing officer's decision and 
supplemental statement of the case in October 1995 confirmed 
the denial of service connection of a stomach disorder on 
both a direct basis and as secondary to the administration of 
medication for the veteran's service-connected orthopedic 
disability.  

A VA examination was conducted in March 1997.  The veteran 
gave a history of retrosternal burning with reflux of food in 
the throat.  He had an esophagogastroduodenoscopy (EGD) and 
colonoscopy 18 months before which was nondiagnostic.  He 
denied history of hematemesis, abdominal pain, nausea or 
vomiting.  He said he took Aspirin for his flat feet for a 
few years and later changed to Tylenol due to stomach 
problems.  He said he had been taking Tylenol for about ten 
years for his feet and for other problems.  He also had a 
diagnosis of possible rheumatoid arthritis and fibromyalgia.  
On examination of the abdomen, he had discomfort with 
palpation to the epigastrium, no masses, and bowel sounds 
were positive.  GI series showed hiatal hernia, 
gastroesophageal reflux disease and possible small gastric 
ulcer.  The examiner reported that it was not possible to say 
whether stomach symptoms were related to medications taken 
for pes planus as medical records pertaining to treatment for 
pes planus and service medical records were not available for 
review.

Another VA examination was conducted in June 1997.  With 
respect to medical history, the veteran reported he used 
Aspirin and Excedrin in service for a foot condition and used 
them for about two years and then noticed stomach problems.  
He said he had taken Aspirin on and off for the last 30 
years.  The examiner reported that the C file was reviewed, 
and that it reflected that the veteran complained of stomach 
problems soon after entering service and that upper GI series 
done after discharge was negative.  He had been on several 
nonsteroidal anti-inflammatory medications, (the nature of 
which could not be clearly identified in the file), for 
possible rheumatoid arthritis/fibromyalgia and had taken 
Aspirin as recently as late 1996.  The examiner reported that 
the possibility of a stomach problem being secondary to pain 
medication the veteran took over the years could not be ruled 
out.  

A third VA examination was conducted in December 1997.  The 
examiner noted that upper GI in March 1997 showed hiatal 
hernia and gastroesophageal reflux and endoscopy in December 
1997 was normal.  The examiner reported that the veteran did 
have a chronic stomach disorder because of gastroesophageal 
reflux disease and hiatal hernia, however, the conditions 
were not due to medications he was taking for pes planus.  

As previously mentioned, rating decision in May 1998 denied 
compensation under 38 U.S.C. 1151 for a stomach disorder 
secondary to medication for pes planus.

II.  Analysis

A.  New and material evidence to reopen the claim of 
entitlement to service connection of an organic stomach 
disorder.

As noted above, the RO denied the claim of service connection 
of an organic stomach disorder in December 1967, and the 
veteran did not perfect an appeal of the determination.  
Under applicable law and VA regulations, that decision is 
final, and the veteran's claim may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on behalf of the veteran.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156, 20.302 (1998).

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the December 1967 decision, we must first 
note that the United States Court of Appeals for Veterans 
Claims (CAVC) (known as the Court of Veterans Appeals prior 
to March 1, 1999) has previously held that the Secretary of 
Veterans Affairs, and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The CAVC recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
___ Vet.App. ___, No. 97-1534 (Feb. 17, 1999) (en banc), 
interpreting and applying a decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998).  The procedure which we must 
now follow is - first, it must be determined whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a); second, after the claim has been 
reopened, it must be determined whether, based upon all the 
evidence of record, the claim, as reopened, is well grounded; 
third, if the claim is well grounded, the merits of the claim 
must be addressed and, if ripe for decision, adjudicated.  
Winters v. West, ___ Vet.App. ___, No. 97-2180, slip op. at 4 
(Feb. 17, 1999) (en banc).  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, slip op. 
at 7.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is "new" evidence has 
been overruled.

As to the materiality standard, the Federal Circuit's holding 
in Hodge was recently interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West,  12 Vet.App. 11, 20-21 (1998).  In 
determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's attempt to reopen his claim, is 
that which has been submitted since the RO's December 1967 
decision.

Since the veteran's claim was considered and denied by the RO 
in 1967, the veteran has submitted, or the RO has obtained, 
records of outpatient treatment, and reports of examinations, 
at VA facilities.  This evidence, while new, is not probative 
of the core reason for the previous denial of service 
connection, i.e., a lack of medical evidence of a chronic 
stomach disorder in service.  Another reason for the 1967 
denial of service connection was the lack of medical evidence 
showing the existence of a current organic stomach condition.  
Any new evidence, to be material, must show the existence of 
a chronic stomach disorder in service or relate a current 
stomach disorder to service.  

The VA treatment records show treatment for multiple 
disorders.  Between 1967 and 1994, the records were submitted 
or obtained, for the most part, in connection with claims for 
an increased rating for service-connected pes planus.  Some 
reflect treatment for complaints referable to the stomach.  
There were positive findings on a July 1994 upper GI series, 
and VA examiner in March 1997 reported current findings of 
hiatal hernia, gastroesophageal reflux disease and possible 
small gastric ulcer.  However, while the evidence shows the 
existence of a current disorder of the stomach, it does not 
show the existence of a chronic stomach disorder in service, 
or relate a current stomach disorder to service.  

With respect to the veteran's numerous statements and 
theories of how service caused a stomach disorder, the Board 
notes that the veteran, as a lay person, does not have 
professional medical expertise, and he therefore is not 
competent to render opinions on etiology of a disability.  
See Bostain v. West, 11 Vet.App. 124 (1998); Routen v. Brown, 
10 Vet.App. 183, 186 (1997), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Since the material added to the file since the previous 
denial does not address the issue of a nexus between any 
current organic stomach disorder, and service (by means of 
competent medical evidence), it may not be considered to bear 
directly and substantially upon the specific matter under 
consideration.  In addition, the recently submitted material 
is not evidence which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  We thus conclude that new and material evidence to 
reopen the appellant's claim for service connection of an 
organic stomach disorder has not been presented.

The Board further notes that, in its May 1995 statement of 
the case, the RO properly cited to, and considered the 
veteran's attempt to reopen the claim under, 38 C.F.R. 
§ 3.156, the regulation discussed with approval in Hodge.  
The RO noted, as we do here, that the veteran has submitted 
no new and material evidence showing incurrence of a stomach 
disorder in service.  With respect to his claim at his 
September 1995 hearing that he was treated for a stomach 
disorder in 1967 and 1968, we note that, in statements dated 
in 1967 and 1968, he reported no current treatment for a 
stomach disorder.  Furthermore, evidence of treatment in 
those years would be new and material only if it showed the 
existence of a chronic stomach disorder which was related 
service, and the veteran stated that he was not given a 
diagnosis at that time.

Accordingly, based upon its review of the relevant evidence 
in this matter, and for the reasons and bases discussed 
above, it is the decision of the Board that new and material 
evidence to warrant reopening the veteran's claim for service 
connection of an organic stomach disorder has not been 
submitted.  See Hodge, Fossie, Henderson, supra.  The law is 
clear that "the Board does not have jurisdiction to consider 
a claim which [has been] previously adjudicated unless new 
and material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

B.  Service connection of an organic stomach disorder 
secondary to service-connected pes planus.

Regarding this aspect of the veteran's appeal, the threshold 
question to be answered is whether he has presented a well-
grounded claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  If he has not, the claim 
must fail and there is no further duty to assist in its 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit, 
in its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  That 
decision upheld the earlier decision of the Court of Appeals 
for Veterans Claims which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  

The CAVC has also held that, in order to establish that a 
claim for service connection is well-grounded, there must be 
competent evidence of:
(1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a link 
or a connection) between the in-service injury or aggravation 
and the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  "Although the claim need not be conclusive, 
the statute [38 U.S.C.A. § 5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1998); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 
Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Furthermore, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1998).  That notwithstanding, 
the veteran remains obligated, as an initial matter, to 
present evidence of a well-grounded claim in this regard.  
See Reiber v. Brown, 7 Vet.App. 513, 516 (1995), holding that 
"[a] claim for secondary service connection, like all 
claims, must be well grounded."

In this case, VA outpatient treatment records and reports of 
examination show the veteran has a current stomach disorder.  
What this evidence does not show, however, is that any 
medical professional considered the veteran's current stomach 
disability to be related to service in general, or more 
particularly, to the veteran's service connected bilateral 
pes planus, the only condition for which he is service 
connected.  

Indeed, the record reflects that the veteran is the only 
person who has related any current stomach disability to his 
service connected disability.  He, however has not shown that 
he has the professional expertise necessary to provide 
meaningful evidence regarding the cause of any medical 
condition.  See Bostain v. West, 11 Vet.App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998).  See also Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).

Since there is no medical or otherwise competent evidence 
linking any current organic stomach disability to the 
veteran's service-connected bilateral pes planus, there is no 
basis upon which to find that his claim for service 
connection for an organic stomach disorder, claimed as 
secondary to his service connected pes planus disorder, is 
well grounded.  In the absence of a well grounded claim, 
there is no duty to assist the veteran further in its 
development, see Grivois v. Brown, 6 Vet.App. 136 (1994) and, 
if a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet.App. 14 
(1993).  Accordingly, as claims that are not well grounded do 
not present a question of fact or law over which the Board 
has jurisdiction, the claim for service connection for an 
organic stomach disorder as due to the veteran's service-
connected bilateral pes planus, must be denied.

In reaching this decision, the Board notes that where a claim 
is not well grounded, CAVC and the Federal Circuit Court of 
Appeals have held that VA does not have a statutory duty to 
assist a claimant in developing facts pertinent to the claim.  
Epps, Murphy, supra.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) (1991) to advise a claimant of evidence 
needed to complete an application for a claim.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of Veterans Affairs has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).

In this instance, VA has not been put on notice that relevant 
evidence exists, or could be obtained, which, if true, would 
make the veteran's claim "plausible."  See Robinette, 8 
Vet.App. at 80.  Consequently, there is no need for a remand 
to seek or request additional evidence under the facts of 
this case.  The RO fulfilled its obligation under section 
5103(a) in the statement of the case and supplemental 
statements of the case, which informed the veteran of the 
reasons for the denial of his claim.  See Epps v. Brown, 
supra; McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim of secondary service connection for an organic stomach 
disorder.  Such evidence would need to show, through 
competent medical evidence, a current disability, and that 
such disability resulted from a service-connected disability.


C.  Compensation under 38 U.S.C.A. § 1151 for an organic 
stomach disorder.

The statutory criteria applicable to this issue appear at 
38 U.S.C.A. § 1151 (West 1991).  This provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  38 C.F.R. 
§ 3.358 (1998).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
physical condition subsequent thereto.  With regard to 
medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the veteran was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.
38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except tute 
and regulations required evidence of negligence or other 
fault on the part of VA, or the occurrence of an accident or 
an otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 
3.358(c)(3) (1994).  Those provisions were invalidated by 
CAVC rown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the Gardner decision was issued 
by CAVC.  60 Fed. Reg. 14,222 (Mar. 16, 1995).  The interim 
rule was later adopted as a final rule, 61 Fed. Reg. 25,787 
(May 23, 1996), and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996); 
see also VAOPGCPREC 40-97 (Dec. 31, 1997).

The veteran's claim for benefits under section 1151 was 
commenced in September 1995.  Therefore, under the statute 
and the opinion of the General Counsel cited above, this 
claim has been adjudicated by the RO, and is being reviewed 
by the Board, under the version of 38 U.S.C.A. § 1151 extant 
before the enactment of the statutory amendment, as 
interpreted in the Gardner decisions, supra, and under the 
interim rule issued by the Secretary on March 16, 1995, and 
adopted as a final regulation on May 23, 1996.  Thus, neither 
VA fault nor an event not reasonably foreseeable would be 
required for this claim to be granted. 

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The guiding law on well-groundedness is laid out 
above.  See also Boeck v. Brown, 6 Vet.App. 14, 16-17 (1993), 
holding that a veteran must submit evidence sufficient to 
well ground a claim for benefits under 38 U.S.C.A. § 1151.

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
accompanied by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  
Precedent opinions of the VA General Counsel have noted that, 
although claims under section 1151 are not based upon actual 
service connection, there are similarities in their 
adjudication, including the requirement of a well-grounded 
claim and medical evidence to establish a causal connection 
between the claimed injury and the disability in issue.  See 
VAOPGCPREC 7-97 (Jan. 29, 1997); VAOPGCPREC 8-97 (Feb. 11, 
1997).

In this case, there is ample evidence that the veteran has a 
current stomach disorder.  There is no competent medical 
evidence, however, that the disorder resulted from VA 
hospitalization, medical examination, or treatment.  The 
veteran contends that he was told by VA medical personnel 
that the disorder was due to long term consumption of 
painkillers and mixing them with other medications, and 
indeed, a VA physician in June 1997, acknowledged that such a 
possibility existed.  It must be observed, however, that 
while this physician held out the possibility of a causal 
relationship between the veteran's stomach disorder and his 
use of medications, another physician specifically concluded 
that the veteran's stomach conditions "are not due to 
medications that he was taking for pes planus."  

In view of this definitive medical conclusion, the other 
medical evidence which merely suggests a theoretic 
possibility of a relationship between the use of medication 
and the onset of stomach problems, is of no probative value 
in the context of this claim.  Similarly, the veteran's own 
contentions regarding a causal relationship between his 
consumption of VA prescribed medication, and the onset of an 
organic stomach disorder, does not constitute competent 
evidence, since it is not shown that he possesses the 
technical competence to establish such a relationship.  

As previously indicated, a claim based upon an assertion as 
to cause-and-effect relating to a particular disability 
requires competent medical evidence in order to be well 
grounded.  Other than a statement by a physician that 
generally suggests the use of mediations may subsequently 
cause stomach problems (without a specific finding this 
occurred in the veteran's case), all that the veteran has 
presented to support his claim are his assertions regarding 
the cause of his stomach problems.  Such evidence, however, 
is not sufficient to establish entitlement to the claimed 
benefit.  See Bostain v. West, 11 Vet.App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998).  See also Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).

Since the record is devoid of any medical evidence that 
demonstrates that the veteran incurred additional disability 
as a result of medication he was taking for his service 
connected pes planus, it is the Board's conclusion that the 
veteran has failed to present evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for compensation under 38 U.S.C.A. § 1151 is well grounded as 
required by 38 U.S.C.A. § 5107(a) (West 1991).  As a claim 
that is not well grounded does not present a question of fact 
or law over which the Board has jurisdiction, the claim for 
compensation under 38 U.S.C.A. § 1151, for an organic stomach 
disorder must be denied.  See Boeck v. Brown, supra; Grivois 
v. Brown, 6 Vet.App. 136 (1994).

ORDER

1.  New and material evidence has not been submitted to 
reopen the veteran's claim of service connection for an 
organic stomach disorder, and reopening of that claim is 
denied.  

2.  The claim of entitlement to service connection of an 
organic stomach disorder as secondary to service-connected 
pes planus is denied.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
an organic stomach disorder is denied.



		
	M. E. KILCOYNE 
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

